20-4096-cr
    United States v. Yancy (Handy)


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 7th day of October, two thousand twenty-two.

    PRESENT:
                DENNIS JACOBS,
                JOSEPH F. BIANCO,
                EUNICE C. LEE,
                      Circuit Judges.
    _____________________________________

    United States of America,

                                Appellee,
                       v.                                                 20-4096-cr

    Brock Yancy, Akeem Shaw,
    Larnell Houston, Rosalyn Edwards,

                                Defendants,

    Dwayne Handy,

                                Defendant-Appellant.

    _____________________________________

    FOR DEFENDANT-APPELLANT:                                       Dwayne Handy, pro se,
                                                                   Brooklyn, NY.

    FOR APPELLEE:                                                  Paul D. Silver, Assistant
                                                                   United States Attorney of
                                                                       Counsel, for Carla B.
                                                                       Freedman, United States
                                                                       Attorney, Northern District of
                                                                       New York, Albany, NY.


       Appeal from orders of the United States District Court for the Northern District of New

York (Suddaby, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the June 30, 2020 and July 16, 2020 orders of the district court are AFFIRMED.

       Appellant Dwayne Handy, pro se, appeals the district court’s orders denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and his motion for reconsideration.

Handy pled guilty to narcotics conspiracy, possession with intent to distribute cocaine and cocaine

base, gun possession in furtherance of a drug trafficking crime, and being a felon in possession of

a firearm. In 2015, the district court sentenced Handy, principally, to a total of 15 years’

imprisonment, the aggregate mandatory minimum sentence.                   In 2020, he moved for

compassionate release, arguing that his medical conditions increased his risk of serious

complications from COVID-19 infection. We assume the parties’ familiarity with the underlying

facts and procedural history of this case, to which we refer only as necessary to explain our decision

to affirm.

       A district court “may reduce” a defendant’s term of imprisonment, “after considering the

factors set forth in [18 U.S.C. §] 3553(a),” if “extraordinary and compelling reasons warrant such

a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i); see United States v. Brooker, 976 F.3d 228, 235 (2d

Cir. 2020). We review a district court’s denial of compassionate release for abuse of discretion.

United States v. Halvon, 26 F.4th 566, 569 (2d Cir. 2022) (per curiam). “A district court has

abused its discretion if it has (1) based its ruling on an erroneous view of the law, (2) made a clearly
erroneous assessment of the evidence, or (3) rendered a decision that cannot be located within the

range of permissible decisions.” United States v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021) (per curiam)

(internal quotation marks omitted). We presume that the district court has “‘considered all

relevant § 3553(a) factors and arguments’ unless the record suggests otherwise.” Halvon, 26

F.4th at 570 (quoting United States v. Rosa, 957 F.3d 113, 118 (2d Cir. 2020)); see Keitt, 21 F.4th

at 72 (noting that a district court is not required to “address every argument the defendant has made

or discuss every § 3553(a) factor individually” (internal quotation marks omitted)). Similarly, we

review a district court’s denial of a motion for reconsideration for abuse of discretion. United

States v. Moreno, 789 F.3d 72, 78 n.4 (2d Cir. 2015).

       We conclude that the district court did not abuse its discretion here. Regarding the initial

motion for compassionate release, the district court acted well within its broad discretion in

denying Handy’s motion. Brooker, 976 F.3d at 237. Although Handy argues that the district

court overlooked his asthma, which the Centers for Disease Control and Prevention (“CDC”) lists

as a heightened risk factor for severe illness from COVID-19, the district court correctly observed

that Handy’s medical records reflected that he had no history of asthma. Moreover, Handy points

to no evidence in the record that undermines the district court’s conclusion that the remaining

conditions Handy presented (including hypertension, hyperlipidemia, and prediabetes) were not

“so serious and unable to be controlled by the Bureau of Prisons” as to be high risk factors for

serious complications from COVID-19 infection.           Dist. Ct. ECF No. 162 (Text Order).

Accordingly, we disagree with Handy’s contention that the district court abused its discretion by

inadequately assessing or overlooking his medical conditions. See United States v. Jones, 17

F.4th 371, 373–75 (2d Cir. 2021) (per curiam) (reasoning that a district court did not abuse its

                                                 3
discretion in ruling that movant’s asthma, the severity of which was “open to question,” did not

warrant release where the CDC had designated moderate to severe asthma as a risk factor for

severe illness from COVID-19).

       In any event, the district court’s separate evaluation of the Section 3553(a) factors provided

an independent basis for a denial of Handy’s motion. See Keitt, 21 F.4th at 73 n.4 (holding that

“a district court may rely solely on the § 3553(a) factors when denying a defendant’s motion for

compassionate release”); see also Jones, 17 F.4th at 374 (“[A] district court’s reasonable

evaluation of the Section 3553(a) factors is an alternative and independent basis for denial of

compassionate release.” (internal quotation marks omitted)). The district court concluded that

three sentencing factors “weigh[ed] decidedly against compassionate release”—namely, the

seriousness and circumstances of the offense, the percentage of Handy’s sentence served to that

point in time, and his criminal history. Dist. Ct. ECF No. 162 (Text Order). With respect to the

offense conduct, the record demonstrates that Handy participated in a narcotics conspiracy

involving the distribution of substantial quantities of crack cocaine and the use of firearms to

protect that narcotics operation. Moreover, Handy had an extensive criminal history and, when

he filed the motion for compassionate release, had served less than half of his mandatory-minimum

15-year sentence on the instant case. The district court was thus well within its discretion in

considering all of these facts as part of the requisite Section 3553(a) balancing and in denying

Handy’s motion for compassionate release. See 18 U.S.C. § 3553(a)(1)–(2) (sentencing factors

include, among other things, the nature and seriousness of the offense, the defendant’s criminal

history and personal characteristics, and the need for a just punishment, deterrence, and protection

of the public); accord Keitt, 21 F.4th at 71–73. In short, even assuming arguendo that Handy

                                                 4
demonstrated “extraordinary and compelling reasons” for release, the district court did not abuse

its discretion in independently finding that the Section 3553(a) factors weighed against Handy’s

release.

       We reach the same conclusion with respect to the denial of Handy’s motion for

reconsideration, which re-argued how his continued confinement increased his risk of contracting

COVID-19 and having serious health complications. The district court did not abuse its discretion

in concluding, after reviewing the reconsideration motion, that “the increase in risk [of severe

illness from COVID-19] is a possibility, not a certainty” and, “[i]n any event, an independent

ground remains on which to base a denial of [Handy’s] motion for compassionate release: the

Court’s continued finding that the seriousness and circumstances of the offense of which [Handy]

was originally convicted, the percentage of his sentence served thus far, and his prior criminal

history weigh decidedly against compassionate release.” Dist. Ct. ECF No. 167 (Text Order).

       We have considered all of Handy’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the orders of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               5